           Case 5:20-cv-00186-R Document 13 Filed 06/11/20 Page 1 of 8



            IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF OKLAHOMA

VALERIE WILLIFORD,
                  Plaintiff,
v.
                                               Case No. CIV-20-186-R
INTERSTATE TRUCKERS
LTD. ASSISTANCE
ADMINISTRATION,
               Defendant.

                               PROTECTIVE ORDER
      PURSUANT TO APPLICATION AND FOR GOOD CAUSE this
Court enters the following Protective Order governing confidential and private
material obtained in this case.
      1.     The following, if obtained during the course of this litigation, are
             deemed private and confidential and subject to this Order:
             A.     Medical, psychological or counseling records, and marital
                    records related to any persons and the information contained
                    in such records.
             B.     Tax returns pay records, loan applications, financial
                    statements and W-2 forms related to the Plaintiff or any
                    other persons and non-public financial records of the
                    Defendant.
             C.     Any documents showing salary, payroll, tax, insurance,
                    benefit or retirement records, beneficiary designations or
                    benefits.
             D.     For non-parties, performance appraisals, performance
                    improvement plans and disciplinary records.
     Case 5:20-cv-00186-R Document 13 Filed 06/11/20 Page 2 of 8




       E.    Social Security numbers and dates of birth of any persons
             shall not be held confidential provided, however, that month
             and year of birth and last four digits of a social security
             number shall not be confidential.
       F.    The names of minor children or incompetent persons shall
             be confidential however such persons may be identified by
             initials.
       G.    Unlisted home addresses and unlisted home phone numbers
             and cell phone numbers, however the last four digits of a
             phone number shall not be confidential.
       H.    Educational records of any persons to the extent such
             records are covered by 20 U.S.C. § 1232g however the dates
             of attendance at a school, degrees obtained, and dates of
             degrees shall not be confidential.
       I.    Trade secrets as defined by Oklahoma statutes.
2.     The   confidential    materials    described   above   shall    remain
       confidential and, absent permission by the Court, will be used only
       for the purpose of preparation and presentation of this case.
3.     Subject to special limitations on tax returns, non-public financial
       information,      education   records,   marital   records,    medical,
       psychological and counseling records, and trade secrets, other
       confidential materials may be disclosed to:
       A.    The parties;
       B.    The attorneys for the parties and the attorneys’ staff;
       C.    The Court, the Court’s staff and the staff of the Court Clerk;
       D.    Any witness during the course of depositions;
       E.    Any court reporter or videographer;


                                     2
     Case 5:20-cv-00186-R Document 13 Filed 06/11/20 Page 3 of 8




       F.      Any person who is or reasonably may be expected to be a
               witness in this action, and
       G.      Any person who reasonably would need to see such materials
               in order give testimony or information related to the case, to
               form opinions or to serve as a consultant with regard to
               issues in the action.
4.     In the case of tax returns, grade transcripts, marital records,
       medical, psychological or counseling records and trade secrets, the
       records or the contents thereof may be disclosed only to the
       following persons without leave of court:
       A.      The court, court clerk and staff of those entities;
       B.      Counsel for the parties;
       C.      Expert witnesses or consultants who are qualified to
               evaluate such records;
       D.      The person who is the subject of the records or the guardian
               of such person;
       E.      Court reporters.
       This Order shall not preclude either counsel from communicating
       a general assessment or analysis of the impact of the records or
       their contents or an assessment or analysis by their expert
       witness(es) to their clients or insurance representatives for
       purposes of settlement discussion or case preparation.
5.     In order to comply with HIPAA requirements and particularly 45
       C.F.R. § 164.512(e)(v)(A), (B), a party receiving medical records
       must:




                                       3
     Case 5:20-cv-00186-R Document 13 Filed 06/11/20 Page 4 of 8




       A.    Not use or disclose the protected health information for any
             purpose other than the litigation or proceeding for which
             such information was requested; and
       B.    Must return such information to either the entity from which
             it was received, or the attorney of the party to whom it
             pertains or destroy the protected health information
             (including all copies made) which actions must be taken at
             the end of the litigation or proceeding.
6.     In the case of disclosure of records or confidential information to
       persons who are potential witnesses as described in Par. 3(F) or
       (G), the disclosing party may not provide the potential witness
       with a copy of any confidential document but may show such
       document or orally share that information. Such persons must be
       advised that the information is subject to a confidentiality order
       and that such order applies to them.        Such persons must be
       advised that they must maintain such information as confidential.
7.     Confidential records subject to this Order need not generally be
       filed or presented under seal. Confidential personnel records of
       third parties may be filed provided that the names of the third-
       parties and identifying information (except for initials or similar
       designations) are redacted. Medical, counseling or psychological
       records, marital records, grade transcripts, trade secrets and non-
       public financial records or tax returns shall be sealed along with
       the portions of any transcripts of testimony, reports or other
       documents which would disclose information contained in such
       records. The parties will comply with the procedures set forth in
       the Electronic Filing Policy and Procedures Manual (“ECF Policies


                                  4
      Case 5:20-cv-00186-R Document 13 Filed 06/11/20 Page 5 of 8




        & Procedures Manual”) § III(A) for filing under seal confidential
        documents which are subject to this protective order. In lieu of
        filing under seal, parties will be allowed to redact the restricted
        portions of the information from documents filed with the Court
        unless that confidential information is material to the issue being
        presented.
8.      The party entitled to hold the information as confidential may
        waive the confidentiality of all or part of any otherwise confidential
        information or waive the requirement that any portion of
        information be filed under seal, however such waiver will not be
        implied but must be made expressly by the party.
9.      Information that is confidential shall be marked confidential
        except that medical and counseling records, tax returns of
        individuals and educational records are confidential without
        further designation.    Trade secrets shall be identified as trade
        secrets.     A party may designate portions of depositions as
        confidential if it contains information designated as confidential
        by this Order and if such designation is made in writing within
        fifteen (15) days of the transmittal of the deposition transcript.
10.     Disputes over whether material is confidential.           Any party
        receiving information marked as confidential or a designation of
        deposition     testimony   may     dispute    the   designation      of
        confidentiality by sending a written statement to the designating
        party. The written statement must identify what documents or
        testimony is disputed as confidential and it must be sent out
        within fifteen (15) days of the receipt of the designation of
        confidentiality. Thereafter, the party making the designation of


                                    5
      Case 5:20-cv-00186-R Document 13 Filed 06/11/20 Page 6 of 8




        confidentiality has the duty to meet and confer and, if no
        agreement can be reached, to file a motion asking for a
        determination of the confidential nature of the information which
        must be filed within thirty (30) days of the date when the objection
        to confidentiality is received.    If no application is made, the
        material will cease to be confidential. If application is made, the
        material must be treated as confidential until the Court
        determines the matter.
11.     Subpoenas: In order to avoid discovery disputes, the parties shall
        attempt, subject to the time constraints, to resolve disputes
        regarding the scope and subject of subpoenas prior to issuing the
        subpoena. A party shall provide at least seven (7) days’ notice prior
        to issuance of a subpoena to a nonparty. Each party issuing
        subpoenas shall serve a copy of any subpoena on the opposing
        party at the same time such subpoena is issued and each party
        receiving documents pursuant to a subpoena shall provide to the
        other party a complete copy of all documents received within five
        (5) working days of the receipt of such documents.
12.     Control and distribution of the information and/or documents
        subject to this Order shall be the responsibility of the attorneys of
        record.
13.     Claims of Privilege or inadvertent disclosure of privileged or
        confidential material shall be controlled by the provisions of Rule
        26.
14.     This Order shall remain in force unless and until it is modified by
        this Court.




                                   6
      Case 5:20-cv-00186-R Document 13 Filed 06/11/20 Page 7 of 8




15.     Information filed of record or presented in open court ceases to be
        confidential when so filed or presented subject, however, to the
        right of either party to move separately for the sealing of such
        information or for its withdrawal from the public record.
16.     The entry of this protective order does not constitute a
        determination that any materials designated as confidential are
        either relevant, admissible or subject to being produced during
        discovery.   Each party retains the right to make substantive
        objections to discovery requests other than those based on privacy
        or confidentiality.
17.     This Order shall not affect or limit the presentation of evidence,
        including materials marked as confidential, during the trial of this
        action.
18.     At the conclusion of the litigation– which includes completion of all
        appeals, matters on remand or the expiration of time for appeals–
        counsel shall, if requested, return tax records, medical or
        counseling records, marital records, educational records and trade
        secrets. The balance of any other confidential records shall be
        returned or destroyed at counsel’s option after the passage of five
        years. The parties agree that they will not charge each other for
        document production. It is in all instances the responsibility of
        the party seek return of documents to make a formal request for
        return and set out the proposed manner of return.




                                   7
  Case 5:20-cv-00186-R Document 13 Filed 06/11/20 Page 8 of 8



IT IS SO ORDERED this 11th day of June 2020.




                              8
